Citation Nr: 0810282	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-10 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for low back disability. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 





INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  He served in the Republic of Vietnam from July 
1970 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2004 and October 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

On October 2007 VA Form 9s, the veteran requested a hearing 
before a traveling Veterans Law Judge.  In November 2007, he 
withdrew his request for a Board hearing.

The veteran was issued a statement of the case in July 2007 
in response to his disagreement with that portion of an 
October 2006 rating action denying service connection for 
fibromyalgia.  On his August 2007 VA Form 9, the veteran 
limited his appeal of the October 2006 rating action to the 
PTSD issue.

The Board lastly notes that entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability was denied in a January 2007 rating 
decision.  The veteran did not appeal this determination.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
 

FINDING OF FACT

The veteran's low back disability is not productive of more 
than moderate limitation of lumbar spine motion, by forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, by favorable ankylosis of the entire thoracolumbar 
spine, by incapacitating episodes of intervertebral disc 
syndrome (IVDS) having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months, by severe 
lumbosacral strain, or by significant neurological 
impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for low back disability have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for the veteran's low back disorder, VA 
provided the veteran with the notice contemplated by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in a November 
2003 correspondence, except as to notice of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event his low back claim was successful.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Once, however, his claim was substantiated through the grant 
of service connection and he was assigned an initial 
disability rating and effective date for the grant of service 
connection in March 2004, VA had no further notice 
obligations under 38 U.S.C.A. § 5103(a) with respect to the 
veteran's disagreement with the initial rating assigned.  The 
record reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of an April 2005 statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication.  The RO readjudicated 
the claim in a January 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the veteran was afforded VA 
examinations in February 2004, January 2005, and February 
2006.  The veteran has challenged the adequacy of the 
examinations, in essence complaining that the examiners 
misinterpreted his account of symptoms.  In October 2007, he 
requested a new VA examination, contending that he "had 
motion of less than 60%" as well as incapacitating episodes 
of intervertebral disc syndrome.  The Board has reviewed the 
examination reports, the most recent of which in particular 
addressed his range of motion and incapacitating episodes, 
and the veteran's statements concerning his symptoms, and 
finds that the examination reports are adequate for the 
purpose of adjudicating the veteran's claim.  The Board notes 
in this regard that the veteran has not actually alleged that 
his back disorder has worsened in severity since the February 
2006 VA examination, or even described such a worsening.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected low back disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in March 1971.  Service connection for low back 
disability was granted in March 2004, and assigned an 
evaluation of 20 percent, effective August 28, 2003.  Except 
for a temporary 100 percent evaluation assigned for the 
period from October 23, 2003 to November 30, 2003, the 20 
percent evaluation has remained in effect.

The service medical records document treatment for recurrent 
low back pain, with full range of motion and no neurologic 
abnormalities.

Private medical records for 2001 to July 2005 show that the 
veteran reported a history of low back pain with radiation to 
the right lower extremity since 2002.  He denied any 
associated numbness, and reported fairly good bowel and 
bladder function.  He reported that prolonged standing, 
walking and leaning forward aggravated his back symptoms.  
The veteran indicated that he tried changing his job 
responsibilities from construction to driving, but ultimately 
quit as his job had no light duty assignments.   Physical 
examination disclosed slightly increased muscle tone, with 
limitation in range of low back motion.  He was able to toe 
and heel walk without difficulty.  His ankle reflexes were 
trace on the right and 1+ on the left, with no altered 
sensation or impaired strength.  Diagnostic studies showed a 
disc protrusion at L5-S1 with possible nerve root contact, 
and mild degenerative changes.  Records for August 2003 show 
that he received epidural steroid injections for severe back 
pain and muscle spasm.  In October 2003, he underwent an L5-
S1 laminotomy with excision of a herniated nucleus pulposus, 
and an S1 nerve root foraminotomy.

Following his surgery, he continued to experience back pain 
and spasm, and was described as having a post-laminectomy 
syndrome.  A January 2004 bone scan of the lower spine was 
unremarkable; the veteran reported at the time that he no 
longer had sciatica.  The private medical records show that 
he developed diffuse muscle soreness and generalized fatigue, 
which was attributed to fibromyalgia.  The veteran was 
prescribed hydrocodone for his diffuse pain, and the 
medication was described as impairing his performance.  The 
records indicate that the veteran's functional capacity was 
diminished.  In a May 2004 statement, Dr. Funk indicated that 
the fibromyalgia disabled the veteran from any gainful 
employment.  In an August 2004 statement, Dr. Funk concluded 
that the veteran was disabled from fibromyalgia and chronic 
back pain with thoracic degenerative joint disease.  The 
records show that the veteran experienced a myocardial 
infarction in July 2005.  

The veteran attended a VA examination in February 2004.  He 
reported that he was a heavy equipment operator for most of 
his life, but had not worked since his October 2003 surgery.  
He complained of radiating low back pain, and reported using 
narcotic pain medications most of the time for relief.  
Physical examination showed that he had a normal gait after 4 
steps.  He used no assistive devices.  He was able to walk on 
his heels and toes with some balance problems.  He was able 
to stand on each leg independently.  The veteran could 
forward flex to 40 degrees before the onset of pain and 
stiffness, and could passively flex to 85 degrees.  He could 
backwards extend to 30 degrees with pain.  He could laterally 
flex to 40 degrees, bilaterally, with pain beginning at 30 
degrees.  He was able to rotate to 35 degrees without 
significant difficulty.  His ankle reflexes were 1+ on the 
right, and 2+ on the left.  Straight leg raise testing was 
negative, bilaterally.  The examiner concluded that the 
functional impairment due to pain and stiffness resulted in 
limitation (including during flare ups) of forward flexion to 
45 degrees, extension to 20 degrees, and lateral flexion to 
35 degrees. 

On file are VA treatment records for February 2004 to October 
2007.  The records document treatment for fibromyalgia, as 
well as for low back and right leg complaints.  The veteran 
typically denied bowel or bladder problems, but in a May 2005 
entry stated that he was experiencing such difficulties; he 
was not specific as to the problem, and no diagnosis was 
rendered.  In February 2006 reported that he had been 
experiencing diarrhea for several weeks (after starting a 
particular medication).  His treating clinician suspected the 
diarrhea was drug-related, and the records show that the 
diarrhea stopped after he ceased his use of the medication.  
In April 2007 he denied any bowel or bladder incontinence.  
The records show that neurological examination was positive 
for some diminished sensation around the right foot, 
considered secondary to the back disorder.  Achilles reflexes 
were 1+ and symmetric.  Strength was 5/5, but the veteran 
reported exertional weakness.  In 2007, he began using a 
cane.  He denied any lower extremity numbness.  A February 
2007 entry notes that had spent two days in bed recently 
following a flare up.  In April 2007, he reported that he 
experienced flare ups of his generalized pain up to 4 times 
in a week; paralumbar tenderness was evident and his ankle 
reflexes were absent, but testing was negative for sciatica.  
The treatment records show that his medications required 
adjustment for his chronic pain.

In July 2004, an administrative law judge with the Social 
Security Administration (SSA) concluded that the veteran was 
disabled for SSA purposes based in part on the lower back 
disorder.  The judge concluded that the veteran was capable 
of performing light work, but not any past relevant work, and 
therefore had a limited range of light work occupations 
available to him.  Accompanying records from the SSA include 
statements by the veteran indicating that he had always 
worked in occupations involving heavy labor, and that he quit 
working in August 2003 due to physical limitations.  He 
reported that although he had tried to work since that time, 
he had been unsuccessful.  He also contended that his pain 
medications precluded him from using his commercial drivers 
license because he could not pass a drug test.  The veteran 
indicated that his back made every position uncomfortable, 
and that he did no chores and could only walk up to two 
blocks.  The SSA records include the report of a June 2004 
functional capacity evaluation, which indicates that the 
veteran could perform sedentary work, but not the type of 
physical labor he was accustomed to performing.  The report 
also indicated that he could perform his activities of daily 
living, but with pain.  Physical examination showed that he 
was more physically functional than he reported, but that 
decreased strength due to pain was apparent.  He was able to 
crouch and kneel, with some limitations.

The veteran attended VA examinations in January 2005.  He 
demonstrated a normal gait without the use of an assistive 
device.  There was no muscle atrophy, and muscle strength was 
5/5.  Reflexes were 2+ in the lower extremities.  Sensory 
examination was normal.

In an August 2005 addendum to the above reports, the VA 
examiner indicates that, due to the limited lumbar spine 
motion and acute flare ups occurring twice each month, the 
veteran was functionally incapable of heavy or light physical 
work requiring repetitive bending or lifting.  The physician 
clarified that the veteran was capable of sedentary work if 
allowed to take frequent breaks for position changes.  He 
indicated that the veteran's fibromyalgia would prevent all 
but part time light physical or sedentary work.

In an August 2005 statement, a VA psychiatrist indicated that 
the veteran's psychiatric disability rendered him incapable 
of performing productive work.

The veteran attended a February 2006 VA examination.  He 
reported that he was capable of walking up to three miles, 
and did not use an assistive device.  He denied any change in 
his back disorder since the last examination, but reported 
increased tenderness in the winter months.  He reported no 
improvement in his back pain following the surgery.  He 
stated that the back pain was constant, without flare ups.  
He indicated that he was independent in his activities of 
daily living, but sometimes experienced difficulty with 
putting on his shoes and socks.  He reported that he was able 
to drive.  He denied bladder problems, but reported diarrhea 
and some related fecal incontinence which did not require 
absorbent pads.  He denied any incapacitating episodes 
requiring bed rest over the past 12 months.  

Physical examination showed that the veteran walked with a 
normal gait, and was able to change positions on the 
examination table without difficulty.   His back had normal 
curvature.  He was diffusely tender to palpation in the lower 
spine, without spasm.  He demonstrated forward flexion to 60 
degrees (with stiffness preventing further movement), 
backward extension to 20 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
With repetitive motion, he was able to forward flex to 70 
degrees; his other planes of motion remained unchanged, 
without any weakness or fatigue.  There was no muscle 
atrophy, and he had 5/5 strength.  He was able to walk on his 
heels and toes.  His deep tendon reflexes were 2+ and 
symmetric.  Sensation was normal.  X-ray studies of the 
lumbar spine showed mild compression deformity at L1, and 
mild degenerative change.

In an August 2007 statement, an acquaintance of the veteran 
indicates that he had witnessed the veteran's health 
deteriorate through the years, to the point where he could no 
longer work. 

In several statements on file, the veteran contends that 
since the October 2003 surgery, he has developed sciatica, as 
well as bowel and bladder problems.  As to the latter, he 
explains that his pain medications constipate him, but that 
his back disorder causes loose bowels.  He also indicates 
that he experiences muscle spasms, and has delegated many of 
his household chores in light of his impaired functioning.  
The veteran contends that the narcotic pain medications he 
requires preclude him from any job involving clean drug tests 
as a condition of employment.  He maintains that he does 
experience incapacitating episodes requiring bed rest, even 
though not prescribed by a physician, explaining that he 
spends about 6 hours a day in bed.  He challenged the 
February 2006 examiner's account that he could walk up to 3 
miles, explaining that he could only walk up to two blocks at 
a time.  He also explained that he was in pain every time he 
changed position on the examination table, and stated that 
the favorable level of low back motion exhibited at the 
examination was due to a "good day."  The veteran contends 
that he finds it difficult to perform even simple tasks, and 
that his back disorder affects his activities of daily living 
by reducing the activities in which he participates.  In 
October 2007, he contended that he "had motion of less than 
60%" as well as incapacitating episodes of intervertebral 
disc syndrome of at least 4 weeks but less than 6 weeks 
during the past 12 months; he explained that his physician 
refused to prescribe bed rest for the episodes because it was 
against his beliefs.

Analysis

The RO evaluated the veteran's low back disability as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Effective September 26, 2003, intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  Pursuant to that code, a 
20 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation required incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Alternatively, IVDS was rated by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 and Note (1) (2003).

Prior to September 26, 2003, alternative diagnostic codes 
included 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.  

Pursuant to Diagnostic Code 5292, a 10 percent evaluation was 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating was warranted for moderate limitation of 
lumbar spine motion, and a 40 percent evaluation was 
warranted for severe limitation of lumbar spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Pursuant to Diagnostic Code 5295, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

With a fractured vertebrae which otherwise does not meet the 
criteria for a 60 or 100 percent rating, residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003). 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 

Based on the medical evidence on file, Board finds that an 
evaluation in excess of 20 percent for the veteran's low back 
disorder is not warranted under any appropriate diagnostic 
code.  Turning first to the rating criteria in effect prior 
to September 26, 2003, a 40 percent evaluation under 
Diagnostic Code 5293 (IVDS) requires incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Although the veteran 
contends that he does experience such episodes for the 
required duration, the medical records on file do not show or 
even suggest the presence of incapacitating episodes of any 
appreciable length.  More importantly, the records do not 
show that he was prescribed bed rest by his treating 
physicians for any episodes of IVDS, with treatment by a 
physician.  The records instead largely show treatment for 
his fibromyalgia, with occasional references to flare ups of 
the lower back disorder.  The Board points out that the 
veteran himself admits that although he spends about 6 hours 
each day resting in bed, none of this bed rest is prescribed.  
To the contrary, he reports that his physician objects to 
prescribing bed rest.

Given the absence of evidence showing that the veteran was 
prescribed bed rest for incapacitating episodes of his IVDS 
totaling at least 4 weeks in duration during any year, the 
Board finds that a 40 percent evaluation under Diagnostic 
Code 5293 is not warranted.

As to whether a higher rating is warranted by combining the 
separate evaluations of the orthopedic and neurologic 
manifestations of IVDS, the Board finds that the veteran does 
not have any significant neurological component to his low 
back disorder.  Although diagnostic studies prior to October 
2003 documented possible nerve root contact of his disc 
protrusion, he underwent surgical correction of the disc 
protrusion.  Since that time, no diagnostic studies have 
suggested the presence of any nerve root impingement.  
Although he reports muscle spasm and sciatica, no muscle 
spasm was evident on VA examination, and straight leg raise 
testing was consistently negative.  The April 2007 treatment 
report entry specifically commented on the absence of 
sciatica.  Moreover, although the veteran has occasionally 
exhibited diminished or absent ankle reflexes, he has not 
demonstrated any clinically corroborated impairment 
associated with the diminished reflexes.  Nor are his 
reflexes consistently diminished, as was evident at the 
February 2006 VA examination.  Further, while the treatment 
records show one occasion during which he exhibited 
diminished sensation in the right foot due to his low back 
disorder, at other times (including on VA examination) his 
sensation has been described as intact, and in any event no 
neuropathy or other neurological disability has been 
diagnosed in association with the back disorder.

The veteran contends that he has bowel and bladder 
dysfunction secondary to his low back disorder.  The 
treatment reports show that when he reported such 
dysfunction, he was either non-specific as to the nature of 
the impairment, or described incontinence which began with 
the use of a certain medication and which stopped after he 
ceased using the medication.  Although the February 2006 
examiner recorded the veteran's complaint of bowel 
dysfunction, the examination was conducted during that 
limited time frame when his medication was considered the 
likely source of the incontinence.  In any event, neither his 
examining nor his treating physicians have diagnosed the 
veteran with an actual bowel or bladder disorder, or 
suggested that any bowel or bladder difficulties were 
neurological in nature.

In short, there is no evidence of any significant 
neurological impairment associated with the low back 
disorder.  Consequently, there is no basis on which to 
separately evaluate any neurologic manifestations of the 
lower back disorder for any period involved in this appeal.  
See generally, 38 C.F.R. § 4.124, Diagnostic Code 8520 
(2007).  A rating higher than 20 percent under Diagnostic 
Code 5293 is not warranted.

As noted previously, severe limitation of lumbar spine motion 
warrants a 40 percent evaluation.  The record reflects, 
however, that the veteran has consistently demonstrated 
nearly full range of lumbar spine motion on VA examination, 
except for flexion.  Even when his complaints of pain and 
stiffness are considered, he still demonstrates a substantial 
range of lumbar spine motion, with his greatest reduction of 
motion in forward flexion.  He can flex to at least 40 
degrees, backward extend to at least 20 degrees, laterally 
flex to at least 20 degrees bilaterally, and rotate to at 
least 30 degrees bilaterally.  According to 38 C.F.R. 
§ 4.71a, Note (2) following the General Rating Formula for 
Diseases and Injuries of the Spine, normal forward flexion is 
to 90 degrees, normal backward extension is to 30 degrees, 
normal lateral flexion is to 30 degrees, and normal rotation 
is to 30 degrees.  The Board acknowledges the veteran's 
contention that his motion is also affected by weakness with 
exertion.  Nevertheless, he consistently has demonstrated 
full strength on VA examination, without any atrophy.  
Moreover, his gait is normal, and although he recently began 
using a cane, he has not evidenced any significant 
coordination problems, and can heel and toe walk and balance 
on each leg independently.  In the Board's opinion, even with 
consideration of the functional impairment caused by pain and 
stiffness, the veteran's lower back disorder is not even 
remotely characterizable as productive of more than moderate 
limitation of lumbar motion.  See Deluca v. Brown, 8 Vet. 
App. 202 (1995).  A rating in excess of 20 percent under 
Diagnostic Code 5292 is therefore not warranted.

The evidence does not demonstrate any listing of the whole 
spine to opposite side, or positive Goldthwaite's sign.  Nor 
has the veteran evidenced marked limitation of forward 
bending in standing position, given that he is able to flex 
to at least 40 degrees before experiencing pain and 
stiffness, and up to 85 degrees passively.  Nor has he 
demonstrated significant osteo-arthritic changes, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.  A 40 percent evaluation under Diagnostic Code 
5295 therefore is not warranted.

The Board notes that while the veteran does have X-ray 
evidence of a mild compression deformity at L1, he has never 
evidenced, in service or thereafter, a vertebral fracture, 
and in any event, the compression deformity has not resulted 
in a demonstrable deformity.  The February 2006 examiner, for 
example, commented on the normal alignment of the spine, and 
did not report noticing any deformity.  A separate 10 percent 
evaluation under Diagnostic Code 5285 is therefore not 
warranted.

Turning to the criteria in effect as of September 26, 2003, 
the Board notes that the criteria in Diagnostic Code 5243 
mirrors that of former Diagnostic Code 5293.  For the reasons 
expressed in the discussion of Diagnostic Code 5293, a 40 
percent evaluation under Diagnostic Code 5243 is not 
warranted on the basis of incapacitating episodes.

With respect to whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent evaluation requires forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence clearly shows that his thoracolumbar spine retains 
motion in all excursions, and clearly is not ankylosed.  
Moreover, even when functional loss due to pain and stiffness 
is considered, he is consistently able to forward flex to 
well beyond 30 degrees.  A 40 percent evaluation therefore is 
not warranted.

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine requires the separate evaluation of 
associated objective neurologic abnormalities.  As already 
discussed, the Board finds that the veteran does not manifest 
any associated objective neurologic abnormalities.  His 
claimed bowel and bladder complaints either resolved with a 
change in medication, or otherwise have not been clinically 
corroborated or associated with a diagnosable disease.  His 
radiating pain has not been described as a neurologic 
manifestation, and his reflexes have been diminished on only 
an inconsistent basis.  The abnormal sensation noted on one 
occasion in the treatment records has not been corroborated 
by subsequent examination, and the veteran has in any event 
not been found to have any type of neuropathy or other 
significant neurologic abnormality.  In short, there simply 
is no objective neurologic abnormality to separately 
evaluate.

Accordingly, the Board concludes that a rating in excess of 
20 percent for low back disability is not warranted.  
38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran has remained unemployed 
since his October 2003 surgery, and is receiving disability 
benefits from the SSA at least in part due to the lower back 
disorder.  Significantly, however, he has several nonservice-
connected disorders which clearly impact on his employment, 
most notably his fibromyalgia and psychiatric disorder.  Dr. 
Funk in May 2004 concluded that the fibromyalgia alone 
precluded employment.  In his August 2004 statement, Dr. Funk 
referenced the lower back disorder, but only indicated that 
it had "disabled" the veteran; he did not conclude that the 
lower back disorder itself could be responsible for the 
veteran's employment difficulties.  The June 2004 SSA 
functional capacity assessment concluded that the veteran was 
capable of working in a sedentary capacity, as did the 
January 2005 VA examiner.  

The Board recognizes that the veteran's low back disorder 
precludes the type of heavy labor jobs he traditionally has 
sought.  His lower back disorder (or more accurately, the 
medications used therefor) also arguably precludes any 
employment requiring the use of his commercial drivers 
license.  Nevertheless, given that physicians have concluded 
that his back would not substantially interfere with 
sedentary employment, and as his nonservice-connected 
fibromyalgia and psychiatric disorders are felt by his 
physicians to have at least an equal, if not greater impact 
on his current employment status, the Board finds that the 
veteran's low back disorder is not productive of marked 
interference with employment as to require referral for 
consideration of an extraschedular evaluation.  The Board 
points out that the assignment of a 20 percent evaluation in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  The Board also points out that while 
the SSA has awarded the veteran disability benefits based on 
its own determinations concerning his work capacity, the 
Board is not bound by that determination, or by the law and 
regulations which govern SSA's determination.  The Board has 
considered and given due weight to the SSA's determination 
and the evidence on which it was based.

The Board notes that while the veteran reports that he can no 
longer perform his household chores, he nevertheless is able 
to perform his activities of daily living, as noted not only 
in the treatment records on file, but during his VA 
examinations.

In addition, there is no evidence that his low back 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for low back disability, assigned an effective 
date for the grant of August 28, 2003.  The Board has 
reviewed the evidence on file and concludes that the 
underlying level of severity for the veteran's low back 
disorder has remained at the 20 percent level, but not 
higher, since August 28, 2003.  As discussed previously, he 
already has been compensated for the period of recovery 
following his October 2003 surgery.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning August 28, 2003, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
low back disability is denied.






	(CONTINUED ON NEXT PAGE)



REMAND

The veteran contends that he has PTSD from certain service 
experiences.  The medical records on file show that he has 
been diagnosed as having PTSD.

The record shows that the RO requested that the U.S. Army and 
Joint Services Records Research Center (JSRRC) attempt to 
verify the veteran's claimed stressors.  At the time, the 
veteran had provided, in August 2004, the names of two 
individuals whose death or wounding he claimed to have 
witnessed, namely Mssrs. [redacted] and [redacted].  He provided a 
relatively detailed narrative of his experiences with those 
individuals.  In June and August 2006, the JSRRC responded 
with information showing that both Mr. [redacted] and Mr. 
[redacted] were killed before the veteran entered Vietnam.  As 
to the other claimed stressors, the JSRRC noted that most 
were anecdotal, and therefore unverifiable.  The JSRRC did 
note that the veteran's base experienced a rocket attack 
several days before his departure from service; the veteran 
has not at any point claimed that incident as one of his 
stressors.  In August 2006 the JSRRC indicated that it could 
not verify the casualty status of two other individuals 
identified by the veteran as having been wounded.  

On being informed of the JSRRC's response, the veteran 
provided a somewhat modified explanation of his stressors, 
and indicated that it was not Mr. [redacted], but rather a [redacted]
[redacted] with whom he was traveling in a truck when both were 
wounded by a sniper.  He explained that he was unaware that 
his representative had included Mr. [redacted] name in his 
August 2004 stressor statement because he was recovering from 
his July 2005 heart attack at the time the statement was 
submitted.  Given the evolving details provided as to the 
claimed stressors, the RO declined to contact the JSRRC to 
verify the wounding of [redacted].
 
To an extent, the Board shares the RO's concern over the 
changing nature of the veteran's claimed stressors.  
Nevertheless, in light of his explanation that he did not 
realize his representative was providing the incorrect 
information, and although the veteran maintains that none of 
his stressors are verifiable because each was either covered 
up or not reported, the Board is of the opinion that one 
additional attempt to verify certain of his stressors should 
be undertaken.  For example, the wounding of Mr. [redacted]
by a bullet is the type of incident which should be 
verifiable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged inservice stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further, identifying 
information concerning any other involved 
individuals, including their names, 
ranks, and units of assignment should be 
requested from the veteran.  With any 
additional information provided by the 
veteran, and with the evidence already of 
record, the RO must prepare a summary of 
those alleged service stressors which 
differ in nature and/or detail from any 
stressor previously submitted to the 
JSRRC in this case.  This summary must be 
prepared regardless whether the veteran 
provides an additional statement, as 
requested above.  This summary and a copy 
of the veteran's DD 214 and other service 
personnel records should be sent to the 
U.S. Army and Joint Services Records 
Research Center.  The JSRRC should be 
provided with a copy of any information 
obtained above, and should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors, particularly in regard to the 
incident involving [redacted].  The 
JSRRC should also be requested to furnish 
the unit history and operational reports 
for each unit the veteran was assigned to 
from July 1970 to March 1971 for the 
period during which he served with such 
unit.

2.  After completing the above action, 
and if and only if the RO determines that 
one or more of the veteran's stressors 
has been verified, the veteran should be 
afforded a VA psychiatric examination by 
a physician with appropriate expertise to 
determine the nature and etiology of any 
diagnosed psychiatric disorder.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed. The 
RO must provide the examiner with the 
summary of any stressors described above.  
If PTSD is diagnosed, the examiner should 
identify the independently verifiable 
inservice stressor(s) that supports the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why PTSD was not 
diagnosed.  With respect to each and 
every diagnosed psychiatric disorder, the 
examiner must opine whether it is at 
least as likely as not that such 
disorder(s) is(are) etiologically related 
to the veteran's period of service.  The 
claims folders must be made available to 
the examiner for proper review of the 
medical history. 

3.  The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


